     Case: 1:19-cv-00145-DAP Doc #: 696 Filed: 04/09/21 1 of 3. PageID #: 15850




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,
                                                      CASE NO. 1:19-cv-145
                       Plaintiff,
                                                      Judge Dan Aaron Polster
v.
                                                      Magistrate Judge Thomas M. Parker
SOUTH UNIVERSITY OF OHIO, LLC, et
al.,

                       Defendants.


    INTERVENORS EMMANUAL DUNAGAN, JESSICA MUSCARI, ROBERT J.
INFUSINO, AND STEPHANIE PORRECA’S MOTION FOR EXPEDITED DISCOVERY
                    AND FOR EXPEDITED BRIEFING

       Pursuant to Rules 33, 34, and 36 of the Federal Rules of Civil Procedure, Intervenors

Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino, and Stephanie Porreca (collectively,

the “Dunagan Intervenors”) hereby move this Court for an Order requiring the Receiver to

provide expedited responses to discovery served by the Dunagan Intervenors in connection with

the Receiver’s Motion for Approval of Settlement and Bar Order [Dkt. 674] and for expedited

briefing on this Motion. The Dunagan Intervenors request the Court direct the Receiver to

Respond to this Motion by Wednesday April 14, 2021, rather than the fourteen-day time frame

provided in the Local Rules as this discovery relates to a hearing scheduled for May 8, 2021,

with the Dunagan Intervenors’ reply, if any, to be filed no later than April 15, 2021. The basis

for the Dunagan Intervenors’ request for expedited discovery, and the nature of that discovery,

are set forth more fully in the memorandum in support of this motion, which is incorporated

herein by reference.

       Specifically, the Dunagan Intervenors request that this Court enter an Order requiring

that: (i) the Receiver’s objections, if any, be due by April 19; and (ii) the Receiver’s responses to
   Case: 1:19-cv-00145-DAP Doc #: 696 Filed: 04/09/21 2 of 3. PageID #: 15851




the requests, including all documents not subject to a pending objection in these proceedings,

shall be due by April 26.

       A copy of a proposed Order granting the Dunagan Intervenors’ Motion for Expedited

Discovery is attached hereto for the Court’s convenience.

Dated: April 9, 2021
                                               Respectfully Submitted,


                                               /s/ Eleanor Hagan
                                               Eleanor M. Hagan (Bar # 0091852)
                                               SQUIRE PATTON BOGGS (US) LLP
                                               4900 Key Tower
                                               127 Public Square
                                               Cleveland, Ohio 44114
                                               Telephone: +1 216 479 8500
                                               E-mail: Eleanor.hagan@squirepb.com

                                               Eric Rothschild (Admitted Pro Hac Vice)
                                               Alexander S. Elson (Admitted Pro Hac Vice)
                                               NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                               1015 15th Street NW, Suite 600
                                               Washington DC 20005
                                               Email:      eric@defendstudents.org
                                                           alex@defendstudents.org
                                               Telephone: 202-734-7495

                                               Counsel for Intervenors
                                               Emmanuel Dunagan, Jessica Muscari, Robert J.
                                               Infusino, and Stephanie Porreca




                                                2
   Case: 1:19-cv-00145-DAP Doc #: 696 Filed: 04/09/21 3 of 3. PageID #: 15852




                                CERTIFICATE OF SERVICE

       It is hereby certified that a copy of the foregoing motion was served upon all counsel of
record by the Court’s electronic filing system this 9th day of April, 2021.


                                                    /s/ Eleanor Hagan
                                                    Eleanor Hagan
                                                    One of the Attorneys for Intervenors




                                                3
